Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered.
Applicant’s argument stating that the language “float valve having an upright configuration and an inverted configuration” is not indefinite.  Examiner respectfully disagrees.  Applicant’s example of a flashlight having an “on” and an “off” configuration is not illustrative of what Applicant is trying to describe.  A flashlight needs both an “on” and “off” position in order to function as intended.  According to Applicant, the present invention can either have an “upright configuration” or an “inverted configuration” and cannot exist in a single embodiment.  It is suggested that Applicant add language to make the distinction.  Such language may include “or,” “either,” or any other clarifying language.  
The 112 rejection of claim 32 is been withdrawn.
Applicant argues that Kondo does not specifically indicate that there is a primary float.  As Applicant is aware, an Applicant can be their own lexicographer.  The absence of the exact language does not preclude the use of a prior art, so long as the prior art reads upon the claim language.  Therefore, Applicant’s argument that Kondo does not explicitly state that their float 31 is a primary float is not persuasive.  Additionally, the fact that Kondo’s primary valve is not submerged is not persuasive because this language is not in the claims.
Applicant’s also argues that Kondo does not disclose “said primary float member comprises a float chamber accommodating said auxiliary float member.”  However, element 37 which is part of the auxiliary valve is disposed within the float chamber and therefore meets the claimed language. 
Information Disclosure Statement (IDS)
Prior art in the IDS dated 06/02/2022 has been struck-through because it is already in the record.
Specification
The objection to the Specification dated 07/29/2019 in the Non-Final (11/16/2021) is withdrawn.  Applicant’s amendments to the Specification (03/02/2022) have addressed the issues notated in the 11/16/2021 Non-Final.
Claim Objections
The objection to the 09/29/2021 claim 42 is withdrawn.  Applicant’s amendment to claim 42 has addressed the issues notated in the 11/16/2021 Non-Final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 31, 38–39, 42–46 and 48–51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 reads “an upright configuration and an inverted configuration.”  It does not seem possible for a valve to have both an upright and inverted configuration simultaneously.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 31, 42–44 and 48–50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (USPN 5392804).
Regarding Claim 31, Kondo et al. discloses a float valve for use with a liquid medium, the float valve (13) having an upright configuration and an inverted configuration, the float valve comprising: a housing (14 and 23) defining at least one inlet port (26) and at least one outlet port (21); a float assembly movable within said housing, an auxiliary float member (33) movable within said housing; wherein the float assembly comprises a primary float member (31), different from said auxiliary float member (33), and a spring element (32); the primary float member configured for closing said at least one outlet port when in abutment therewith (Col. 4, Lines 67–68 through Col. 5, Lines 1–7), the spring element being configured for providing a biasing spring force to the primary floating member in a direction towards said at least one outlet port (Col. 5, Lines 7–10); wherein said auxiliary float member is configured for providing a net upthrust force with respect to the liquid medium under submerged conditions irrespective of whether the float valve is in said upright configuration or in said inverted configuration (Col. 5, Lines 11–16) and wherein said primary float member comprises a float chamber accommodating said auxiliary float member (where the float chamber of the primary float member is the same cavity in which the spring is located and where the push rod 37 is a part of the auxiliary float member).  
Regarding Claim 42, Kondo discloses said auxiliary float member is reciprocally movable within said float chamber.  Col. 5, Lines 11–23, where the auxiliary float member adjusts according the fuel height.  Thus, the float member is reciprocally movable.
Regarding Claim 43, Kondo discloses said auxiliary float member has an overall density lower than a density of the liquid medium.  The auxiliary float member must have a density lower than a density of the liquid medium in order for the auxiliary float member to be buoyant.
Regarding Claim 44, Kondo discloses the auxiliary float member is formed as a sealed hollow body including an outer skin (where the outer skin is the material of the wall that defines the hollow body) defining an internal volume (36), and wherein there is an absence of fluid communication between said internal volume and an outside of the auxiliary float member (Col. 5, Lines 11–16, where the auxiliary float member is tightly sealed), wherein said overall density of the auxiliary float member is lower than the density of the liquid medium.  The auxiliary float member must have a density lower than a density of the liquid medium in order for the auxiliary float member to be buoyant.Page 4 of 124844-4020-6585\1Application No. 16/481,593Response dated September 29, 2021	
Regarding Claim 48, Kondo discloses said spring element is in the form of a coiled spring (Fig. 2).
Regarding Claims 49–50, Kondo discloses fuel tank for a vehicle (Col. 1, Lines 9–10), including the float valve of claim 31
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 45 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (USPN 5392804).
Regarding Claim 45, Kondo does not explicitly disclose wherein said primary float member, in the absence of said spring element and concurrently including an air pocket in said float chamber, is not buoyant with respect to the liquid medium; wherein said primary float member, in the absence of said spring element and concurrently including an air pocket in said float chamber, becomes completely submerged in the liquid medium; or  wherein said primary float member, in the absence of said spring element and concurrently including an air pocket in the said float chamber is buoyant with respect to the liquid medium.  
It would have been obvious to one having ordinary skill in the art before the time of filing to have a primary float member that is either buoyant or heavier than the liquid medium such that the primary float member submerges, since it has been held that “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. MPEP §2143(I)(E).
Here, there are only two options when it comes to an object, in this case the float member, in a fluid, either it sinks or it is buoyant.  Because there are only two options, it would be obvious to a person having ordinary skill in the art that Kondo’s primary float can achieve one of the two conditions.  
Additionally, the Applicant has not established criticality of the buoyancy or lack thereof of the primary float.  This is evidenced by both conditions being options.
Regarding Claim 51, Kondo does not explicitly disclose the vehicle includes a road vehicle.
Kondo does disclose the valve used within an automobile.
It would have been obvious to one having ordinary skill in the art before the time of filing to interpret an automobile as being a road vehicle for their use of the float valve art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.	
Allowable Subject Matter
Claims 38–39 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753